Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claim 1) in the reply filed on 12/21/2021 is acknowledged.
Accordingly, claims 1-2 are pending and claim 2 is withdrawn. Claim 1 is examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors such that the meaning is entirely unclear.
Claim 1 is a giant run on sentence with too many commas and appears to be incomplete for omitting cooperative relationship of steps, such omission amounting to a gap between steps. The claim is replete with reference to “the” feature of which features have not been introduced and have no structural meaning in relation to process steps. The examiner notes that each step (e.g. lines 14-17 “then the volume of coolant supply is adjusted…”) needs to be positively recited rather than using passive language and suggests Applicant re-format the claim so it is not a giant run-on sentence. 
Claim 1 recites the limitation “determining the state of core penetration by the information received from temperature sensors” which renders the claim indefinite. The claim appears to be incomplete for omitting a cooperative relationship between the temperature sensors and the core penetration, such that the state of core penetration can be determined. The temperature sensors record an increased or decreased temperature reading based on the presence of molten core debris outside of the reactor. However, it is entirely unclear the relationship between the temperature sensors and the state of core penetration. An increased temperature would correspond to molten core debris outside the reactor core and a decreased temperature would correspond to no molten core debris outside the reactor core. An increased temperature would correspond to a penetrated core as the molten core debris is leaking outside the vessel, however the temperature sensors do not contain any information such that 
Claim 1 recites the limitation “cooling liquid volume supply to molten metal and adjustment” which renders the claim indefinite. It is unclear how the information received from cooling liquid volume supply to molten metal can be used to determine the state of the core penetration. The cooling liquid volume supply refers to an amount of cooling liquid but the “cooling liquid volume supply” has no structure such that one can determine the state of core penetration by the information received from it. Further, the recitation of “adjustment” is entirely unclear. Adjustment of what? 
Claim 1 recites “the conditions for the formation of a sludge cap above the surface of the molten metal mirror are determined” which renders the claim indefinite. The claim does not introduce any conditions required for the formation of a sludge cap and it is unclear what conditions are required for the formation of a sludge cap. What is a sludge cap?
Claim 1 recites the limitation “the stabilization time of the molten metal cooling processes and the time these processes exit…” which renders the claim indefinite. The claim previously recites determining a set of conditions (e.g., “start time for formation of a crust of the surface”, “the time of hydrogen formation”) and it is unclear if the “molten metal cooling processes” and “these processes” are referring to the conditions above or are referring to a different process. It is further unclear whether “these processes” are referring to the molten metal cooling processes or are introducing a new process. 
Claim 1 recites the limitation “the time these process exit into quasi-stationary mode” which renders the claim indefinite. The claim previously recites recording a single time 
Claim 1 recites the limitation “then the volume of coolant supply is adjusted taking into account the thermal and physical parameters of the media in the sealed volume of containment” which renders the claim indefinite. The limitation is replete with antecedent basis issues such that the meaning of “the thermal and physical properties of the media” cannot be ascertained. As such, it is entirely unclear how the volume of coolant supply is adjusted. 
Claim 1 recites the limitation “then the volume of coolant supply is adjusted taking into account the minimum and maximum water levels in the reactor cavity” which renders the claim indefinite. The claim only positively recites (line 4) temperature sensors that are used to determine the various times and operations of the reactor. The claim is devoid of any structure such that water levels in the reactor cavity can be measured. Therefore, it is unclear how the volume of coolant supply can be adjusted taking into account the minimum and maximum water levels in the reactor cavity. 
Claim 1 recites “the surface of the molten metal mirror” (line 9) and “the surface of the molten metal” (line 10) which renders the claim indefinite. It is unclear what “the molten metal mirror” is referring to and if the molten metal mirror and the molten metal are referring to the same structure or not. It is further unclear whether “the surface” of the molten metal and of the molten metal mirror is the same surface or not. 
Claim 1 recites the limitations “the completion time of aerosols release is determined, the completion time of vapour sorption” which renders the claim indefinite. The claim does not 
Claim 1 is replete with terms having unclear or insufficient antecedent basis. A representative list, for example, includes:
“the molten core” in line 1 
“the reactor vessel” in line 2
“the location” in line 2
“the molten core debris” in line 2-3
“the state of core penetration” in line 3
“the information” in line 3
“the start time” in line 6
“the molten metal” in line 6
“the trap” in line 6
“the trap casing” in line 7
“the inspection chambers” in line 7-8
“the internal shells” in line 8
“the protective tubes unit” in line 8
“the molten metal mirror” in line 9
“the start time” in line 10
“the completion time of aerosols” in line 11. 
“the completion time of vapour” in line 11
“the time of hydrogen formation” in line 12
“the stabilization time” in line 12
“the molten metal cooling processes” in line 12-13
“the volume of coolant supply” in line 14
“the thermal and physical parameters” in line 14-15
“the media” in line 15. It is further unclear if “the media” is intending to refer to the molten metal, the coolant supply or something else.
“the sealed volume of containment” in line 15
“the minimum and maximum water levels” in line 16
“the reactor cavity” in line 16-17

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiqiang et al. CN 106651217 in view of Stalevich et al. RU 2576516.
Regarding claim 1, Zhiqiang discloses A method of cooling the molten core of a reactor, which consists in:
determining, after destruction of the reactor vessel by molten core, the location of the molten core debris and determining the state of core penetration by the information received from temperature sensors (Pg. 5: S21), cooling liquid volume supply to molten metal and adjustment (Pg. 5: S211)
wherein after destruction of the reactor vessel by the molten core, the degree of destruction of the reactor vessel and the start time of the molten metal flowing out of the reactor vessel into the trap is determined (Pg. 5: S212, S213)
then coolant is supplied into the trap casing with a predetermined time delay (Pg. 6: S22 and Pg. 6 S241), from the inspection chambers of the internal shells and the protective tubes unit of the reactor (Pg. 6 “high pressure injection system”)
the stabilization time of the molten metal cooling processes and the time these processes exit into quasi-stationary mode are determined (Pg. 7: S242),  
then the volume of coolant supply is adjusted taking into account the thermal and physical parameters of the media in the sealed volume of containment (Pg. 6-7: S24 and sub-steps S241-242), and 

Zhiqiang does not explicitly disclose a formation of a sludge cap, a crust on a surface of the molten metal, the completion time of aerosol release, vapour sorption of hydrogen formation. 
Stalevich teaches a cooling a melt of active zone of a reactor (See title) comprising:
after which the conditions for the formation of a sludge cap above the surface of the molten metal mirror are determined (Pg. 7: “To effectively reduce the radiant heat flux from the melt surface and reduce the aerosol is used as a natural and artificial slag cap, which is formed as in the melting of special concrete under the influence of heat radiation from the melt surface, and in the process of interaction between the liquid corium melt filled”), 
the start time for the formation of a crust on the surface of the molten metal is determined (Pg. 7 “The oxide crust consisting of a melt of refractory oxides (skull) is formed by cooling a melt of oxides at the interface "metal oxides", as a result of the fact that the metal has an order of magnitude higher thermal conductivity than the oxides and can provide higher heat transfer to the final absorber heat – water” and therefore implicitly has a start time), 
the completion time of aerosols release is determined (Pg. 6: the dissolution of the filler in the core melt reduces aerosol formation and therefore implicitly has a completion time that can be determined), 

As Stalevich teaches “the greatest danger is posed by radiological accident with core meltdown” and “to avoid this, you must locate the spilled corium and ensure its continuous cooling until complete crystallization. This function is performed by the system of localization and cooling of the reactor core melt (corium), which prevents damage to the nuclear envelope sealed and thus protects people and the environment from radiation exposure in severe accidents of nuclear reactors” (Pg. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Zhiqiang with steps of Stalevich for the predictable advantage of supplying additional information about the melt to an operator or computer algorithm to effectively cool the core melt, thereby increasing the safety of the core melt system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./             Examiner, Art Unit 3646                                                                                                                                                                                           
/JACK W KEITH/             Supervisory Patent Examiner, Art Unit 3646